DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed May 13, 2022 is acknowledged.

Response to Amendment
Claims 1, 4, 6-10, 13, and 15-19 have been amended.  Claims 2, 3, 11, and 12 have been canceled.  
Claims 1, 4-10, and 13-19 are pending and have been allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a method, system, and product of identifying risks.  In a fast identification layer a machine learning model is generated for identifying transactions susceptible to false-positive interference, based on positive and negative samples.  The positive samples include interfered transactions for training the model for identifying transactions susceptible to false-positive interference and the negative samples include non-interfered transactions with no risks for training the model for identifying false-positive interference.  The positive samples are obtained by weighted sampling all transactions in a specified historical period, and the weighted sampling is negatively correlated to an interval between a sampling time and a time of a sampled transaction.  A risk is identified via the fast identification layer obtaining a first identification result and a risk of false-positive interference is identified, obtaining a second identification result.  A processing manner is determined based on the first and second identification result, including releasing the transaction or further identifying the risk via an in-depth identification layer.
Based on prior art search results, the prior art deemed closest to the allowed claims is WO 2017/076176 to Shen et al.  Shen et al. teaches a fast identification layer for transactions.  However, Shen et al. fails to teach or render obvious a false-positive interference decision and machine learning with sampling.
Regarding 35 USC §101: The claims recite abstract elements under Certain Methods Of Organizing Human Activity (e.g. fundamental economic practice and commercial interaction).  However, the claims also generate a model for identifying false-positive interference and determine a processing manner based on the interference risk.  The combination of additional elements of a generating a model in a fast identification layer, identifying transactions susceptible to false-positive interference [a non-financial risk], training a machine learning model for identifying such risks, and determining a processing manner based on the false-positive interference provides a practical application for expediting process flow as well as mitigating false-positive errors (e.g. para. [0005] of the specification).  The combination also provides significantly more as the process is more than just analyzing transaction [financial] risk, but includes false-positive interference risk based on generating a model using positive and negative samples.
Dependent claims 4-9 and 13-18 are allowed for the reasons indicated above for their respective independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693